     ~   -   ..   ._.
             J'l:O 2458 (Rev . 02/08/20 19) Judgment in a Criminal Petty Case (Modified)                                                                                                               Page I of I
"'

                                                    UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                     V.                                                                                       (For Offenses Committed On or After November I , 1987)



                                 Victor Hugo Tellez-Ocampo                                                                                    Case Number: 3: 19-mj-24327

                                                                                                                                              Richard J Boesen
                                                                                                                                              Defendant 's Attorney


             REGISTRATION NO. 91353298
             THE DEFENDANT:
              IZI pleaded guilty to count(s) 1 of Complaint
                                                          - - - - - - - - - - - - - - - - - - - - - - - - - -,- - -
                  •     was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                     Nature of Offense                                                                                                             Count Number(s)
              8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                                                    1

                  D The defendant has been found not guilty on count(s)                                '
                  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                                                    IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:
                                             \/
                                              ~ TIME SERVED                                                                          • _________ days
                  IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
                  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant' s possession at the time of arrest upon their deportation or removal.
                  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                         Friday, November 8, 2019
                                                                                                                                         Date of Imposition of Sentence
                                                                  ------- - - --------- ---
              Received \ ~ \
                              DUSM
                                             01J      ..__...
                                                                              ~ .....-,..

                                                                              -;..~· '. l ,
                                                                              I
                                                                                     '-'
                                                                                             ~




                                                                                            .....
                                                                                                    ~

                                                                                                    ,/
                                                                                                         ,,   ,or"'

                                                                                                         '1'~~;1 '
                                                                                             j ....,, ...: .• ~,,._,
                                                                                                 ·~ --~
                                                                                                                      ,!~- ..,
                                                                                                                            ~

                                                                                                                                              ONORABLE F. A. GOSSETT III
                                                                                ~CVu S 1.u'lg                                                  ITED STA TES MAGISTRATE JUDGE



                  Clerk's Office Copy
                                                                 - y
                                                                       C.: ~ ~ . -. . : ::, ~. ·\1:, ~- : CU F. T
                                                                 ~:'--- --.===,'.\ ~1~-:--;; .~ 7 :J r =-- 1r :;-: ~1;.
                                                                                                                                 C:" 1., TY
                                                                                                                                                                                           3 : l 9-mj-24327
                                                                                                                                                                                                               -
